United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-242
Issued: April 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2014 appellant filed a timely appeal from an October 2, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), denying his request for
reconsideration. As more than 180 days elapsed between the last merit decision dated May 2,
2014 and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2014 appellant, a 28-year-old officer technician, filed a traumatic injury
claim alleging that he sustained an injury in the performance of duty that day while manipulating
his police motorcycle around a left-hand turn. He felt a twinge in his left forearm causing pain
up into his shoulder.
In a decision dated May 2, 2014, OWCP denied appellant’s claim. It found that the
March 6, 2014 work incident occurred as alleged, but the medical evidence did not substantiate
that the diagnoses of bicipital tendinitis, lateral epicondylitis, and nontraumatic rupture of the
biceps tendon were caused or aggravated by the work incident.
On July 21, 2014 OWCP received appellant’s appeal request form indicating that he was
requesting reconsideration. Appellant attached a copy of OWCP’s May 2, 2014 decision.
In a decision dated October 2, 2014, OWCP denied appellant’s request to reopen his case
for a merit review. It found that his request neither raised substantive legal question nor included
new and relevant evidence.
On appeal, appellant states that, after OWCP denied his claim on May 2, 2014, he
submitted supplemental paperwork from his physician on June 6, 2014 explaining how he
injured his arm on the job.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.4 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.607(a).

2

standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.5
ANALYSIS
OWCP received appellant’s reconsideration request within one calendar year of the most
recent merit decision in his case, namely, its May 2, 2014 decision denying his traumatic injury
claim. Appellant’s request is therefore timely. The question for determination is whether that
request met at least one of the standards for obtaining a merit review of his case.
Appellant’s request did not show that OWCP erroneously applied or interpreted a specific
point of law. The request did not advance a relevant legal argument not previously considered
by OWCP. A claimant may be entitled to a merit review by submitting relevant and pertinent
new evidence not previously considered by OWCP, but OWCP received no evidence supporting
his request.
Appellant informs the Board that he did, in fact, submit supplemental paperwork from his
physician on the issue of causal relationship, but the record does not show that OWCP received
this evidence. The record shows, however, only that OWCP received his appeal request form
and the attached copy of its May 2, 2014 initial decision.
Accordingly, as appellant’s reconsideration request did not meet any of the standards for
reopening his case, the Board finds that he is not entitled to a merit review. The Board will
therefore affirm OWCP’s October 2, 2014 decision denying his request.
CONCLUSION
The Board finds that appellant’s reconsideration request did not meet at least one of the
standards for obtaining a merit review of his case. Thus, OWCP properly declined to reopen his
case for further consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a).

5

Id. at § 10.608.

3

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

